Title: Acct. of the Weather in August [1774]
From: Washington, George
To: 




1. Exceeding Warm. About 4 Oclock a fine Shower of Rain with thunder wch. Cool’d the Air a little.
 


2. Tolerably pleasant in the forenoon—but Warm Afterwards with but little Wind.
 


3. Very warm and clear with but little Wind.
 


4. Again warm with appearances of Rain but none fell.
 


5. Warm with moderate Showers in the Afternoon & Night.
 


6. Close & warm all day with frequent Shower’s.
 


7. Very hot with a heavy Rain abt. One Oclock. Still warm afterwards.
 


8. Close & warm with appearances of Rain but none fell.
 


9. Raining more or less all the Morning. After noon warm.
 


10. Foggy Morning but no Rain. Warm.
 


11th. Clear and Warm, with but little Wind & that Southerly.
 


12. Much such a day as yesterday.
 


13. Cool in the Morning, and Evening with the Wind No. Easterly with some Rain at Night. Midday warm.
 



14. Lowering Morning but clear & very warm afterwards with very little Wind.
 


15. No Wind, but clear & exceeding hot.
 


16. Again warm with but little wind. In the Afternn. a Shower or two of Rain.
 


17. Very warm with Rain at Night.
 


18. Again warm with but little Wind & that Southerly.
 


19. Warm again and clear, after the Morning which was lowering with some appearances of Rain.
 


20. Very warm with little or No Wind.
 


21. Much such a day as the former.
 


22. Wind very fresh from the So. West—otherwise exceeding warm.
 


23. Lowering in the Morning with fine Showers afterwards. Wind Northerly & a little Cool.
 


24. Misting all day & sometimes Rain. In the Evening a settled Rain. Wind at No. East but not much of it.
 


25. Cloudy in the Morning, but clear afterwards. Wind at No. West.
 


26. Clear and very pleasant. Wind at No. West.
 


27. Pleasant, & clear with but little Wind.
 


28. Clear but turning Warm. Wind Southerly.
 


29. Warm & clear. Wind Southerly.
 


30. Very warm. Wind in the same place tho’ not much of it.
 


31. Exceeding hot with very little Wind & that Southerly.
